DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on February 20, 2019 and Applicant’s response to restriction requirement filed on July 13, 2022 (“July 2022 Response”).  The July 2022 Response contained, inter alia, “REMARKS” (“July 2022 Remarks”).
Applicant’s July 2022 Response was in response to the Examiner’s Requirement for Restriction having notification date of May 13, 2022.
Claims 1-20 are currently pending. 
Claims 13-20 are withdrawn.
Claims 1-12 have been examined.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the July 2022 Remarks.
Applicant’s election without traverse of Claims 1-12 in the July 2022 Remarks is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on 07/22/2020, 10/21/2020, 02/16/2021, 05/24/2021, 08/11/2021, 12/07/2021, 03/10/2022, 07/13/2022, and 10/17/2022 have been considered.  An initialed copy of each Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017/0364701 A1)(“Struttmann”) in view of Yeap et al. (US 2019/0280856 Al)(“Yeap”) and further in view of Liang (US 11,170,092 B1)(“Liang”).

As to Claim 1, Struttmann discloses a system comprising: 
one or more processors (processors 1010a-1010n); and 
non-transitory computer-readable media ([0267]) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
storing, in association with a trade registry, a first record indicating: 
a first document obfuscation value (“cryptographic hash value output.” [0176]) corresponding to a first document (“the document may be stored in a single node of the directed acyclic graph” [0097]) (“inputs that are selected may include…document content stored” [0176]); and 
a block value generated based at least in part on the first document obfuscation value, the block value representing a block in a blockchain of a distributed-ledger system (“new entry to the camper-evident log that includes the hash value calculated in block 186 and the current record selected in block 178, as indicated by block 188,” [0178]); 
receiving an indication that the first document represents a first version of the first document (“receiving a request to write a new version of a document,” [0243], a new version of a document necessitates an old one); 
receiving, from an electronic device, input data requesting to register a second document in association with the registry (“receiving a request to write a new version of a document,” [0243]);
receiving, from the electronic device, a second document obfuscation value corresponding to the second document (“the hash digest is a cryptographic hash value based upon the content of the document, or a non-cryptographic hash value based upon the content of the document,” [0244], “calculating a new hash digest based on the new version” [0244]); 
determining, based at least in part on a comparison of the first document obfuscation value with the second document obfuscation value, that the second document corresponds to a second version of the first document (“upon reading the data initially, hash digest (e.g., a MD5 hash) of the data may be calculated and held in memory. Upon a write, a new hash may be calculated based on the data to be re-written to memory, and that hash may be compared to the earlier hash to determine whether the file has changed.,” [0237]); and 
generating a second record (“As the document is a revised, new records may be added with new versions of the document” [0114], “then store the set of changes in the tamper-evident, immutable data repository” [0248]): 
indicating that an identifier of the second document has been registered in association with the trade secret registry (“the read command may reference an identifier of a document that indicates a most current version of the document is to be retrieved, or in some cases the read command may reference a particular version of the document” [0117]); 
indicating that the second document is the second version of the first document (“storing a pointer to the previous version of the document in association with the set of changes, as indicated by block 272. In some embodiments, the pointer to the previous version of the document may be stored in the tamper-evident immutable data repository as metadata to the set of changes” [0249]).
Struttmann does not directly disclose
the data in the document representing a trade secret;
a trade secret registry; and
including a selectable link that, when selected, causes display of the first record.
Yeap teaches
the data in the document representing a trade secret (“IP file 40 contains matter relating to...trade secrets” [0020]).
a trade secret registry (“the IP blockchain method 100 comprises an IP registration process 102 for processing and registering the IP file 40 with the IP blockchain system 20.” [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Struttmann by the features of Yeap and in particular to include in the data of Struttmann, trade secret data as taught by Yeap, and to include in Strutmann’s registry, a trade secret registry, as taught by Yeap.
A person having ordinary skill in the art would have been motivated to combine these features because prevent the compromising of the validity of the stored IP (Yeap, [0002]).

Liang teaches a selectable link that, when selected, causes display of a first record (“document 116 may be a digital document, and the distributed 30 ledger 110 may store a link to a location of the document 116,” C.5, L.30-32, “smart contract 114 may have…a link to an electronic version of a document 116” C.13, L.21-24, “display an image 168 of the particular document 116 within the user interface 140 by, for example, clicking on a hyperlink 170 (e.g., the URL) that relates to an address for (e.g., link to) an electronic version of the document 116.” C.15, L.24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Struttmann/Yeap combination by the feature of Liang, and in particular to include in the second record of Struttmann, the selectable link, as taught by Liang.
A person having ordinary skill in the art would have been motivated to combine these features because it would “obviate[e] the need to maintain physical copies of legal documents and, rather, facilitating the ability of provide immutable, readily auditable records of authentication certification histories for electronic documents” (Liang, C.3, L.60-64).

As to Claim 2, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Struttmann further discloses wherein the input data comprises first input data (“receiving a request to write a new version of a document,” [0243]), and the operations further comprise:
storing first access-control data indicating a first identifier (“username, geolocation, client machine IP address, etc” [0189]) of a first person permitted to access the first record (“roles and permissions stored in association with various user accounts of an application used to access that data” [0033]); 
storing second access-control data indicating a second identifier of a second person permitted to access the second record, the second access-control data indicating that access to the first record is unpermitted by the second person (“access to data in the lower-trust database 14, and corresponding access to corresponding records in the secure distributed storage 16, may be designated in part with roles and permissions stored in association with various user accounts of an application used to access that data.” [0033], “binary large objects with various examples of metadata, like file names, creation dates, modification dates, authors, permissions to access” [0242]); 
receiving second input data requesting access to the second record, the second input data indicating that the second person is requesting access to the second record (“receiving a read request identifying a pointer to a most recent version of a document” [0253], “record that includes an identifier of a user account making the access request” [0225]); 
causing display, based at least in part on the second input data, of the second record including the selectable link (“documents are retrieved” [0254], see combination above with Liang that includes link in the second record).
Liang also teaches 
receiving third input data corresponding to selection of the selectable link (“third user 104 may also authenticate the currently-selected document 116 by selecting the "Authenticate" button 158. Once the third user 104 has also authenticated the notarization of the document 116, all of the signatures for the document 116 are included in the list 160 of signatures, as illustrated in FIG. SF.” C.15, L.30-35); and 
refraining from causing display of the first record based at least in part on the second access-control data indicating that access to the first record is unpermitted (“(e.g., user 104A may be able to access the document data 112 but the document data 112 may generally be locked and inaccessible by other users 104. Accordingly, to facilitate a transfer of the document 116, the document data 112 may be temporarily unlocked to enable access by another user (e.g., user 104B). Based at least partly on their examination of the document” C.6, L.6-12).

As to Claim 4, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Struttmann further discloses 
wherein the block value comprises a first block value, the block comprises a first block (“new entry to the camper-evident log that includes the hash value calculated in block 186 and the current record selected in block 178, as indicated by block 188,” [0178]), and the operations further comprise: 
receiving, from the electronic device, valuation data indicated to be relevant to a value of the trade secret (“the implementation of the abstract cryptographic hash function that is determined in block 184 may specify that certain types of inputs are to be used in calculating the cryptographic hash value output” [0176] “timestamps dates, position indices” [0177]); 
receiving, from the electronic device, a third document obfuscation value corresponding to the valuation data (“each cryptographic hash value in each cryptographic hash pointer of a directed acyclic graph” [0177]); 
receiving, from at least one of the electronic device or the distributed-ledger system, a second block value generated based at least in part on the third document obfuscation value, the second block value representing a second block in the blockchain (“each directed edge encoded by a cryptographic hash pointer may also include a value that identifies the implementation, for example, a value that indicates whether the edge is specified with a position-agnostic implementation of the abstract cryptographic hash function or a position-dependent implementation, the position-implement dependent implementation including as inputs the types of values described above as non-position-agnostic, for example, timestamps dates, position indices, and the like” [0177]); and 
wherein the first record includes the third document obfuscation value and the second block value (“prepend the new entries to the tamper-evident log” [0179]).

As to Claim 7, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Yeap also teaches receiving an indication of a trade-secret type associated with the trade secret (“title of the IP file 40” [0026]). 
Struttmann further discloses 
identifying a frequency at which versions of trade secrets associated with the trade-secret type are registered (“the risk metric may be based on the content of units of content being written,” [0231], wherein written implies registered) with the trade secret registry (“types of access requests (or sequences of such requests), such as to particular units of content, types of unit of content, amounts of access requests, frequencies of access requests” [0230]); 
generating a version-registration alert based at least in part on the frequency (“upon satisfying the first or second thresholds in block 246 and 250, some embodiments may emit an alarm using techniques like those described above to facilitate investigation” [0233]); and 
sending, to the electronic device, alert data representing the version-registration alert (“upon satisfying the first or second thresholds in block 246 and 250, some embodiments may emit an alarm using techniques like those described above to facilitate investigation” [0233]).

As to Claim 8, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Struttmann further discloses 
determining a frequency at which versions of trade secrets are registered with the trade secret registry utilizing at least one of the electronic device or an entity identifier corresponding to an entity associated with the electronic device (“types of access requests (or sequences of such requests), such as to particular units of content, types of unit of content, amounts of access requests, frequencies of access requests…for a given user, workload application, computing device, portion of a network, or combination thereof” [0230]); 
generating a version-registration alert based at least in part on the frequency (“upon satisfying the first or second thresholds in block 246 and 250, some embodiments may emit an alarm using techniques like those described above to facilitate investigation” [0233]); and 
sending, to the electronic device, alert data representing the version-registration alert (“upon satisfying the first or second thresholds in block 246 and 250, some embodiments may emit an alarm using techniques like those described above to facilitate investigation” [0233]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Struttmann in view of Yeap and further in view of Liang and Rutley et al. (US 10,685,009 B1)(“Rutley”).

As to Claim 3, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Struttmann does not directly disclose but Rutley teaches
associating, using a smart contract associated with the blockchain, the trade secret with an insurance policy (“items that are insured…intellectual property,” C.9, L.38-42), the smart contract indicating a condition for validating the insurance policy (“system…may utilize a smart contract” C.5, L.15-16); 
receiving, from the electronic device, validation data indicating that the condition has been met (“digitally represent one or more conditions and execution steps when the one or more conditions are met.” C.5, L.17-19); 
sending the validation data to the distributed-ledger system, the validation data causing the smart contract to validate the insurance policy (“Responsive to an event stored in the distributed ledger, the system 100 may execute a smart contract to respond to a status state of a policyholder, for example. In an embodiment, the system 100 may track an event of a policyholder ( e.g., status state transitions from alive to dead), and execute the smart contract to perform a one or more transactions between the first party computing system 102 and third party computing systems 106.” C.5, L.20-27); and 
receiving, from the distributed-ledger system, confirmation data indicating that the insurance policy has been validated utilizing the smart contract (“determining that the qualifying state is satisfied by the policyholder” C.11, L.5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Struttmann/Yeap/Liang combination by the feature of Rutley, and in particular to include in the Struttmann/Yeap/Liang combination, the features of associating, using a smart contract associated with the blockchain, the trade secret with an insurance policy, the smart contract indicating a condition for validating the insurance policy;  receiving, from the electronic device, validation data indicating that the condition has been met ;  sending the validation data to the distributed-ledger system, the validation data causing the smart contract to validate the insurance policy; and receiving, from the distributed-ledger system, confirmation data indicating that the insurance policy has been validated utilizing the smart contract, as taught by Rutley.
A person having ordinary skill in the art would have been motivated to combine these features because “an insurance claim process, for example, may be self-contained in that communications may be initiated and processes performed independent of human interaction because an inherently trustless environment may be trusted” (Rutley, C.5, L.38-43).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann in view of Yeap and further in view of Liang and Coen et al. (US 2006/0242142 A1)(“Coen”).

As to Claim 5, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Struttmann does not directly disclose but Coen teaches
associating a first feature vector with the first document based at least in part on first text data associated with the first document (“document vectors are populated with the original data from the data dictionary in which they are associated” [0024]); 
associating a second feature vector with the second document based at least in part on second text data associated with the second document (“document vectors are populated with the original data from the data dictionary in which they are associated” [0024]); 
determining that a distance between the first feature vector and the second feature vector is less than a threshold distance (“the process determines if any document vectors from different source data dictionaries differ by less than a threshold amount.” [0026]); and 
wherein determining that the second document corresponds to the second version of the first document comprises determining that the second document corresponds to the second version of the first document based at least in part on the distance being less than the threshold distance (“the process determines if any document vectors from different source data dictionaries differ by less than a threshold amount. If none of the document vectors differ by less than a threshold amount, the process is complete and returns. If at the decision block 200 any document vectors do differ by less than the threshold amount, these document vectors are reported to the user at a block 202.” [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Struttmann/Yeap/Liang combination by the features of Coen, and in particular to include in the Struttmann/Yeap/Liang combination, the features of associating a first feature vector with the first document based at least in part on first text data associated with the first document; associating a second feature vector with the second document based at least in part on second text data associated with the second document; determining that a distance between the first feature vector and the second feature vector is less than a threshold distance; and wherein determining that the second document corresponds to the second version of the first document comprises determining that the second document corresponds to the second version of the first document based at least in part on the distance being less than the threshold distance, as taught by Coen.
A person having ordinary skill in the art would have been motivated to combine these features because “In most cases, it is expected that the resultant diff will be much smaller than the new version of the file (or other blob). As such, storing the diff in the blockchain is expected to be less computationally expensive than storing the entire new version” (Struttmann, [0239]).

As to Claim 6, the Struttmann/Yeap/Liang combination discloses as discussed above.  
Struttmann does not directly disclose but Coen teaches
associating a feature vector with the first document based at least in part on first text data associated with the first document (“document vectors are populated with the original data from the data dictionary in which they are associated” [0024]); 
determining a number of other feature vectors within a threshold distance from the first feature vector (“the process determines if any document vectors from different source data dictionaries differ by less than a threshold amount.” [0026]); and determining a popularity score to associate with the first document based at least in part on the number of the other feature vectors (“he results (matching/near matching terms) may be presented a number of different ways. For example, the results may be in ascending or descending order of quality of the matching terms (e.g. perfect matches and various levels of near matches). Also, when matching or near matching terms may be presented in the same color, font, or other manner that distinguishes one match from an adjacent match.” [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Struttmann/Yeap/Liang combination by the features of Coen, and in particular to include in the Struttmann/Yeap/Liang combination, the features of associating a feature vector with the first document based at least in part on first text data associated with the first document; determining a number of other feature vectors within a threshold distance from the first feature vector; and determining a popularity score to associate with the first document based at least in part on the number of the other feature vectors, as taught by Coen.
A person having ordinary skill in the art would have been motivated to combine these features because “In most cases, it is expected that the resultant diff will be much smaller than the new version of the file (or other blob). As such, storing the diff in the blockchain is expected to be less computationally expensive than storing the entire new version” (Struttmann, [0239]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann in view of Yeap.

As to Claim 9, Struttmann discloses a method comprising: 
storing, in association with a registry, a first record (“records may be added” [0114]) indicating: 
a first document obfuscation value (“cryptographic hash value output.” [0176]) corresponding to a document (“the document may be stored in a single node of the directed acyclic graph” [0097]) (“inputs that are selected may include…document content stored” [0176]); and 
a first block value generated based at least in part on the first document obfuscation value, the first block value representing a first block in a blockchain of a distributed-ledger system (“new entry to the camper-evident log that includes the hash value calculated in block 186 and the current record selected in block 178, as indicated by block 188,” [0178]); 
receiving, from an electronic device, valuation data indicated to be relevant to a value of the trade secret (“the implementation of the abstract cryptographic hash function that is determined in block 184 may specify that certain types of inputs are to be used in calculating the cryptographic hash value output” [0176] “timestamps dates, position indices” [0177]); 
receiving, from the electronic device, a second document obfuscation value corresponding to the valuation data (“the hash digest is a cryptographic hash value based upon the content of the document, or a non-cryptographic hash value based upon the content of the document,” [0244], “calculating a new hash digest based on the new version” [0244]); 
receiving, from at least one of the electronic device or the distributed-ledger system, a second block value generated based at least in part on the second document obfuscation value (“As the document is a revised, new records may be added with new versions of the document” [0114], “then store the set of changes in the tamper-evident, immutable data repository” [0248], “the hash digest is a cryptographic hash value based upon the content of the document, or a non-cryptographic hash value based upon the content of the document,” [0244], “calculating a new hash digest based on the new version” [0244), the second block value representing a second block in the blockchain (“blocks have an integer index, a block capacity, a cryptographic hash value based on all of the nodes in the block (like a Merkle root), the nodes within the block, and a cryptographic hash based on content of a previous block,” [0098], “calculating a new hash digest based on the new version” [0244]); and
wherein the record includes the second document obfuscation value (hash) and the second block value (“blocks have an integer index, a block capacity, a cryptographic hash value based on all of the nodes in the block (like a Merkle root), the nodes within the block, and a cryptographic hash based on content of a previous block,” [0098], “calculating a new hash digest based on the new version” [0244], “As the document is a revised, new records may be added with new versions of the document” [0114], “then store the set of changes in the tamper-evident, immutable data repository” [0248]).
Struttmann does not directly disclose
the data in the document representing a trade secret;
a trade secret registry.
Yeap teaches
the data in the document representing a trade secret (“IP file 40 contains matter relating to...trade secrets” [0020]).
a trade secret registry (“the IP blockchain method 100 comprises an IP registration process 102 for processing and registering the IP file 40 with the IP blockchain system 20.” [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Struttmann by the features of Yeap and in particular to include in the data of Struttmann, trade secret data as taught by Yeap, and to include in Strutmann’s registry, a trade secret registry, as taught by Yeap.
A person having ordinary skill in the art would have been motivated to combine these features because prevent the compromising of the validity of the stored IP (Yeap, [0002]).

As to Claim 10, the Struttmann/Yeap combination discloses as discussed above.  
Struttmann further discloses wherein the document comprises a first document, the record comprises a first record (“the document may be stored in a single node of the directed acyclic graph.” [0097]), and the method further comprises: receiving an indication that the first document represents a first version of the first document (“the read command may reference an identifier of a document that indicate a most current version of the document is to be retrieved, or in some cases the read command may reference a particular version of the document” [0117]); receiving, from the electronic device, input data requesting to register a second document in association with the trade secret registry (“document is a revised, new records may be added with new versions of the document to the data structure 70” [0114]); receiving, from the electronic device, a third document obfuscation value corresponding to the second document (“Some embodiments may receive a write request for a modified file (or other blob of data) and determine whether the data has changed from a previous version. In some embodiments, upon reading the data initially, hash digest (e.g., a MD5 hash) of the data may be calculated and held in memory. Upon a write, a new hash may be calculated based on the data to be re-written to memory, and that hash may be compared to the earlier hash to determine whether the file has changed” [0237]); determining, based at least in part on a comparison of the first document obfuscation value with the third document obfuscation value, that the second document corresponds to a second version of the first document ([0237]); and generating a second record: indicating that an identifier of the second document has been registered in association with the trade secret registry ([0237]); and indicating that the second document corresponds to the second version of the first document (“an updated pointer to the newly stored set of changes from block 270 may be stored in the file system (or database cell) in place of the previous pointer submitted with the request to write the new version in block 262. Thus, a subsequent read request for that file may identify that new pointer and retrieve the new set of changes and then trace back to the initial version through the previous version, as” [0250]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Struttmann in view of Yeap and further in view of Liang.

As to Claim 11, the Struttmann/Yeap combination discloses as discussed above.  
Struttmann further discloses 
storing first access-control data indicating a first identifier (“username, geolocation, client machine IP address, etc” [0189]) of a first person permitted to access a first portion of the record (“roles and permissions stored in association with various user accounts of an application used to access that data” [0033]); 
storing second access-control data indicating a second identifier of a second person permitted to access a second portion of the record, the second access-control data indicating that access to the first portion of the record is unpermitted by the second person (“access to data in the lower-trust database 14, and corresponding access to corresponding records in the secure distributed storage 16, may be designated in part with roles and permissions stored in association with various user accounts of an application used to access that data.” [0033], “binary large objects with various examples of metadata, like file names, creation dates, modification dates, authors, permissions to access” [0242]); 
receiving first input data (“receiving a request to write a new version of a document,” [0243]) requesting access to the record, the first input data indicating that the second person is requesting access to the d record (“receiving a read request identifying a pointer to a most recent version of a document” [0253], “record that includes an identifier of a user account making the access request” [0225]); 
causing display, based at least in part on the first input data, of the second portion by the second person (“documents are retrieved” [0254], see combination above with Liang that includes link in the second record).
Struttmann does not disclose but Liang teaches 
refraining from causing display of the first portion of the record based at least in part on the second access-control data indicating that access to the first portion of the record is unpermitted (“(e.g., user 104A may be able to access the document data 112 but the document data 112 may generally be locked and inaccessible by other users 104. Accordingly, to facilitate a transfer of the document 116, the document data 112 may be temporarily unlocked to enable access by another user (e.g., user 104B). Based at least partly on their examination of the document” C.6, L.6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Struttmann/Yeap combination by the feature of Liang, and in particular to include in the combination the refraining from causing display of the first portion of the record based at least in part on the second access-control data indicating that access to the first portion of the record is unpermitted, as taught by Liang.
A person having ordinary skill in the art would have been motivated to combine these features because it would “obviate[e] the need to maintain physical copies of legal documents and, rather, facilitating the ability of provide immutable, readily auditable records of authentication certification histories for electronic documents” (Liang, C.3, L.60-64).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Struttmann in view of Yeap and further in view of Rutley.

As to Claim 12, the Struttmann/Yeap combination discloses as discussed above.  
Struttmann does not directly disclose but Rutley teaches
associating, using a smart contract associated with the blockchain, the trade secret with an insurance policy (“items that are insured…intellectual property,” C.9, L.38-42), the smart contract indicating a condition for validating the insurance policy (“system…may utilize a smart contract” C.5, L.15-16); 
receiving, from the electronic device, validation data indicating that the condition has been met (“digitally represent one or more conditions and execution steps when the one or more conditions are met.” C.5, L.17-19); 
sending the validation data to the distributed-ledger system, the validation data causing the smart contract to validate the insurance policy (“Responsive to an event stored in the distributed ledger, the system 100 may execute a smart contract to respond to a status state of a policyholder, for example. In an embodiment, the system 100 may track an event of a policyholder ( e.g., status state transitions from alive to dead), and execute the smart contract to perform a one or more transactions between the first party computing system 102 and third party computing systems 106.” C.5, L.20-27); and 
receiving, from the distributed-ledger system, confirmation data indicating that the insurance policy has been validated utilizing the smart contract (“determining that the qualifying state is satisfied by the policyholder” C.11, L.5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Struttmann/Yeap combination by the feature of Rutley, and in particular to include in the Struttmann/Yeap combination, the features of associating, using a smart contract associated with the blockchain, the trade secret with an insurance policy, the smart contract indicating a condition for validating the insurance policy;  receiving, from the electronic device, validation data indicating that the condition has been met ;  sending the validation data to the distributed-ledger system, the validation data causing the smart contract to validate the insurance policy; and receiving, from the distributed-ledger system, confirmation data indicating that the insurance policy has been validated utilizing the smart contract, as taught by Rutley.
A person having ordinary skill in the art would have been motivated to combine these features because “an insurance claim process, for example, may be self-contained in that communications may be initiated and processes performed independent of human interaction because an inherently trustless environment may be trusted” (Rutley, C.5, L.38-43).

Claim Interpretation
After careful review of the original specification, the Examiner concludes that the Applicant has lexicographically defined “trade secret” in [0079] of the published application.  Said paragraph reads “It should be understood that anywhere in this disclosure where the term ‘trade secret’ is used, it should be noted to include not only trade secrets, but any document and/or data and/or information including confidential information, know-how, and other information, and not necessarily documents, data, and/or information meeting a legal definition of the term ‘trade secret.’” The examined claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01 IV. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681   
October 22, 2022                                                                                                                                                                                         

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681